Citation Nr: 0625449	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right knee injury, 
status post medial meniscectomy, rated at 10 percent prior to 
December 12, 2003.  

2.  Entitlement to an increased rating for right knee 
arthritis, rated at 10 percent disabling prior to December 
12, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied the 
veteran's claim for entitlement to an increased rating for a 
right knee disorder.  

The veteran testified before the undersigned via 
videoconference on May 19, 2006.  A transcript has been 
associated with the file.  

In the veteran's December 2003 Substantive Appeal, he 
indicated that his appeal would be satisfied if the service-
connected knee disability was evaluated under Diagnostic Code 
5055 and he was granted a temporary 100 percent rating for 13 
months following knee surgery.  The veteran was granted this 
benefit in a February 2004 rating decision, with an effective 
date of December 12, 2003.  It was confirmed with the veteran 
at his video hearing that only the ratings in effect prior to 
that date remained in contention.  Therefore, the only time 
period remaining on appeal is that prior to December 12, 
2003. 
 
Subsequent to the final adjudication on the claim by the RO, 
the veteran submitted a set of VA medical records for 
consideration.  To the extent that these records are relevant 
to the rating for the period prior to December 12, 2003, they 
are duplicative of those already of record.  The Board may 
proceed without RO consideration of the new submissions.  
38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran's right knee disorder is manifested by mild 
atrophy of the quadriceps and hamstrings, removal of the 
medial meniscus, and by arthritis in conjunction with painful 
motion, but with no finding of flexion limited to 60 degrees 
or extension to 10 degrees.

2.  The veteran's right knee disorder does not involve 
instability, ankylosis, genu recurvatum, tibia and fibula 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
right knee injury, status post medial meniscectomy, were not 
met prior to December 12, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2005).

2.  The criteria for a rating greater than 10 percent for 
arthritis, right knee, were not met prior to December 12, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Right Knee Disorder

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has been service connected for a right knee 
disability incurred during service.  He underwent surgery to 
repair the anterior cruciate ligament and remove the medial 
meniscus during service.  The right knee disability 
progressed to such severity that the veteran underwent a 
total knee replacement in 2003.  He has been rated at 10 
percent for the removed meniscus and 10 percent for arthritis 
of the knee.  The veteran contends that a higher rating is in 
order.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In the present case, it should also be noted that 
when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The evaluation of the same disability under various diagnoses 
is generally to be avoided. 38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).  The VA Office of 
General Counsel has provided guidance concerning increased 
rating claims for knee disorders.  The General Counsel stated 
that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  
In this opinion, the VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  Separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 38 
C.F.R. § 4.71a, may also be assigned for disability of the 
same joint. VAOPGCPREC 9-04 (2004).

Prior to December 12, 2003, the veteran was assigned a 10 
percent rating for the residuals of the medial meniscectomy 
under Diagnostic Code 5257 and a 10 percent rating for the 
resulting arthritis of the right knee under Diagnostic Code 
5010-5003.  The Board will consider whether higher ratings 
were warranted under these diagnostic codes, as well as 
whether any separate ratings should have been assigned.

First, with respect to Diagnostic Code 5257, the 10 percent 
rating in effect prior to December 12, 2003, required slight 
recurrent subluxation or lateral instability of a knee.  A 20 
percent rating is warranted when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent 
evaluation is warranted for severe knee impairment with 
recurrent subluxation or lateral instability.  Id.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  

In rating instability, the Board observes that the words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

On VA examination in April 2003, the veteran displayed no 
instability of the right knee when the diagnostic tests were 
performed.  However, the examiner provided the veteran with a 
knee brace because, "[s]eeing his x-rays, his symptoms seem 
to be more of an instability problem..."  In May, July, and 
September 2003, outpatient clinic records indicate that the 
veteran had been using the brace.  At the May 2003 outpatient 
visit, the record indicates that the veteran had been 
receiving therapy with a goal of "improving stability of rt. 
knee."  Additionally, the veteran's therapist noted mild 
atrophy of the right quadriceps and hamstrings.  The muscles 
displayed only "minimal resistance" during a strength test.  
At the veteran's July 2003 VA examination, the examiner there 
was no joint laxity.  The September record states that the 
brace "helps him with stability issues."  

In light of the record, the Board finds that the veteran 
suffered from, at most, some mild instability of the right 
knee.  The Board recognizes that the veteran had normal 
diagnostic results.  However, the record indicates that the 
veteran had some instability requiring treatment.  The Board 
finds that the veteran's instability of the knee is most 
analogous to slight instability.  The veteran did require a 
brace to walk, however, on direct examination, no ligament 
laxity was found.  As the tests could not find laxity, then 
the instability is of a minimal degree.  Therefore, the Board 
finds that the veteran was not entitled to more than a 10 
percent rating for instability of the right knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Second, with respect to Diagnostic Code 5010-5003, the 10 
percent rating in effect prior to December 12, 2003, required 
degenerative arthritis, established by X-ray findings, and 
either some limitation of motion or painful motion.  
Arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The veteran has a long standing diagnosis of degenerative 
arthritis confirmed by x-ray in April 2003.

Diagnostic Codes 5260 and 5261 describe the compensation 
requirements for limitation of motion of the knee.  The 
ratings for limitation of flexion and extension require some 
showing of actual loss of range of motion.  38 C.F.R. § 
4.71a, Codes 5260, 5261.  Normal range of motion of the knee 
is to 0 degrees extension and to 140 degrees flexion. See 38 
C.F.R. § 4.71a, Plate II.  For the lowest compensable 
impairment, flexion must be limited to 60 degrees and 
extension must be limited to at least 10 degrees.  Id.  On 
examination in April 2003, the veteran's range of motion was 
5 degrees of extension to 130 degrees of flexion.  On 
examination in May 2003, the veteran's range of motion was 0 
degrees of extension to 130 degrees of flexion.  Even 
resolving doubt in the veteran's favor, the veteran's 
limitation of motion under Diagnostic Codes 5260 and 5261 is 
noncompensable.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Higher ratings are available if other 
joints or joint groups are involved or the arthritic results 
in incapacitating episodes.  There is no evidence of record 
that the knee arthritis has affected other joints or resulted 
in incapacitating episodes.  As the veteran already receives 
a 10 percent rating for arthritis of the right knee, the 
Board finds that the criteria for a higher rating under 
Diagnostic Code 5003 have not been met.  

The Ratings Schedule provides a 10 percent rating for removed 
cartilage of the knee, which is symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.  The schedule does not state 
what symptoms would warrant the 10 percent rating.  Arguably, 
if the veteran had symptoms separate and distinct from those 
being compensated for under Diagnostic Codes 5257 and 5010-
5003, as discussed above, a separate rating could be applied.  
A review of the medical evidence shows, however, that the 
symptoms he has (limitation of motion, painful motion, 
perhaps some instability) are already being compensated under 
these codes.  Therefore, any additional rating is not 
warranted. 

Additional Diagnostic Codes provide for additional ratings 
for disabilities of the knee depending on the symptoms shown.  
Since the record does not show that the veteran's right knee 
disorder involves ankylosis, genu recurvatum, or tibia and 
fibula impairment, additional ratings for the veteran's right 
knee disorder are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5260, 5263 (2005).  

The Board finds that the criteria for a rating of 10 percent 
for instability of the knee have been met.  The Board also 
finds that the criteria for a rating of 10 percent for 
atrophy of the right quadriceps have been met.  The Board 
finds that the preponderance of the evidence is against 
higher ratings for limitation of motion and arthritis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 
5259, 5260, 5261 (2005).  


Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in January 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The January 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).


The RO provided the veteran an appropriate VA examination in 
2003.  The examination included the appropriate tests in 
order to rate the veteran's disability.  The examination is 
supplemented by the veteran's outpatient treatment records.  
The Board concludes that the examination is adequate upon 
which to base a decision.  Furthermore, due to the veteran's 
total knee replacement surgery, the symptomatology at issue 
here no longer exists.  No examination could provide a fuller 
account of the veteran's symptoms.  As a result, even if the 
examination were inadequate, a remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating greater than 10 percent for right 
knee injury, status post medial meniscectomy, prior to 
December 12, 2003, is denied.  

Entitlement to a rating greater than 10 percent for right 
knee arthritis, prior to December 12, 2003, is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


